UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-6171



CARNELL HUNNICUTT,

                                              Plaintiff - Appellant,

          versus


WILLIAM SONDERVAN; FRANK SIZER, JR.; PATRICK
CONROY; HAROLD AXELROD; JAMES PEGUESE; JON
GALLEY; CAPTAIN REITZEL; CALVIN JONES; R.
WILLS; T. L. RIGGLEMAN, being sued in their
official and individual capacities; STATE OF
MARYLAND, DEPARTMENT OF PUBLIC SAFETY AND
CORRECTIONAL SERVICES; W. T. MULLEN; NANCY
WILLIAMS; SHAVELLA WATKINS; MARY ANN SAAR, all
being sued in their official and individual
capacities; STATE OF MARYLAND DEPARTMENT OF
CORRECTIONS,

                                            Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-04-
2073-1-AMD)


Submitted:   March 28, 2005                 Decided:   April 8, 2005


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carnell Hunnicutt, Appellant Pro Se. Stephanie Judith Lane Weber,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

               Carnell Hunnicutt appeals a district court order granting

the Defendants summary judgment and dismissing his complaint under

42     U.S.C.    §   1983    (2000)       and     the   Religious      Land    Use    and

Institutionalized Persons Act, 42 U.S.C. § 2000cc-1(a) (2000).                         We

have    reviewed     the    record    and    the    district    court’s       order   and

memorandum and affirm for the reasons stated by the district court.

See Hunnicutt v. Maryland Dep’t of Corr., No. CA-04-2073-1-AMD (D.

Md. Jan. 19, 2005).              We dispense with oral argument because the

facts    and    legal    contentions        are    adequately    presented      in    the

materials       before     the    court    and     argument    would    not    aid    the

decisional process.



                                                                               AFFIRMED




                                          - 3 -